--------------------------------------------------------------------------------

Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
 
Dated as of June 29, 2012
 
among
 
BIRNER DENTAL MANAGEMENT SERVICES, INC.
 
as Borrower
 
and
 
KEYBANK NATIONAL ASSOCIATION
 
as Lender
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 


[TO BE REVISED]
TABLE OF CONTENTS



 
Page
ARTICLE I   .  DEFINITIONS
1
SECTION 1.1
Defined Terms
1
SECTION 1.2
Terms Generally
7
ARTICLE II   THE CREDIT
8
SECTION 2.1
Commitment
8
SECTION 2.2
Note
9
SECTION 2.3
Notice of Borrowings
9
SECTION 2.4
Note; Repayment of Loans
9
SECTION 2.5
Fees
10
SECTION 2.6
Interest on Loans
10
SECTION 2.7
Default Interest
11
SECTION 2.8
Termination of Commitments
11
SECTION 2.9
Prepayment
11
SECTION 2.10
Additional Costs
12
SECTION 2.11
Payments
13
ARTICLE III   REPRESENTATIONS AND WARRANTIES
13
SECTION 3.1
Organization; Powers
13
SECTION 3.2
Authorization
14
SECTION 3.3
Enforceability
14
SECTION 3.4
Governmental Approvals
14
SECTION 3.5
Financial Statements
14
SECTION 3.6
No Material Adverse Change
15
SECTION 3.7
Title to Properties; Possession Under Leases
15
SECTION 3.8
Subsidiaries
15
SECTION 3.9
Litigation; Compliance with Laws
15
SECTION 3.10
Agreements
15
SECTION 3.11
Federal Reserve Regulations
16
SECTION 3.12
Intentionally Deleted
16
SECTION 3.13
Tax Returns
16
SECTION 3.14
No Material Misstatements
16
SECTION 3.15
Employee Benefit Plans
16
SECTION 3.16
Operation of Business
16
SECTION 3.17
Laws; Environment
16
SECTION 3.18
Foreign Person
17
ARTICLE IV   CONDITIONS OF LENDING
17
SECTION 4.1
All Borrowings
17
SECTION 4.2
Closing Date
18
ARTICLE V   AFFIRMATIVE COVENANTS
19
SECTION 5.1
Existence; Businesses and Properties
19
SECTION 5.2
Insurance
19
SECTION 5.3
Obligations and Taxes
19
SECTION 5.4
Financial Statements, Reports, etc
20
SECTION 5.5
Litigation and Other Notices
21

 
 
i 

--------------------------------------------------------------------------------

 
 
SECTION 5.6
ERISA
21
SECTION 5.7
Maintaining Records; Access to Properties and Inspections
21
SECTION 5.8
Use of Proceeds
21
SECTION 5.9
Environment
21
ARTICLE VI   NEGATIVE COVENANTS
22
SECTION 6.1
Indebtedness
22
SECTION 6.2
Liens
22
SECTION 6.3
Sale and Lease-Back Transactions
22
SECTION 6.4
Investments, Loans and Advances
23
SECTION 6.5
Mergers, Consolidations and Sales of Assets
23
SECTION 6.6
Transactions with Affiliates
23
SECTION 6.7
Business of Borrower
23
SECTION 6.8
Total Funded Debt to EBITDA Ratio
23
SECTION 6.10
Acquisition of Dental Practices
24
SECTION 6.11
Fixed Charge Covenant Ratio
24
SECTION 6.12
Change in Management
24
ARTICLE VII   EVENTS OF DEFAULT
24
ARTICLE VIII   MISCELLANEOUS
24
SECTION 8.1
Notices
27
SECTION 8.2
Survival of Agreement
27
SECTION 8.3
Binding Effect
27
SECTION 8.4
Successors and Assigns
27
SECTION 8.5
Expenses; Indemnity
28
SECTION 8.6
Right of Setoff
28
SECTION 8.7
Applicable Law
29
SECTION 8.8
Waivers; Amendment
30
SECTION 8.9
Interest Rate Limitation
30
SECTION 8.10
Entire Agreement
30
SECTION 8.11
Waiver of Jury Trial
30
SECTION 8.12
Severability
31
SECTION 8.13
Counterparts
31
SECTION 8.14
Headings
31
SECTION 8.15
Jurisdiction; Consent to Service of Process
31
LIST OF EXHIBITS
1

 
EXHIBIT A
Revolving Credit Note
EXHIBIT B
Term Loan Note
EXHIBIT C
Notice of Borrowing
EXHIBIT D
Compliance Certificate

 
 
ii 

--------------------------------------------------------------------------------

 
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 29, 2012, between
BIRNER DENTAL MANAGEMENT SERVICES, INC., a Colorado corporation (the “Borrower”)
and KEYBANK NATIONAL ASSOCIATION (the “Lender”).
 
RECITALS
 
A.          On August 7, 2003, Borrower and Lender entered into a Second Amended
and Restated Credit Agreement (the “Existing Credit Agreement”).  Borrower and
Lender amended the Existing Credit Agreement by a First Amendment to Second
Amended and Restated Credit Agreement dated May 6, 2004, a Second Amendment to
Second Amended and Restated Credit Agreement dated April 29, 2005, a Third
Amendment to Second Amended and Restated Credit Agreement dated April 25, 2006,
a Fourth Amendment to Second Amended and Restated Credit Agreement dated August
31, 2006, a Fifth Amendment to Second Amended and Restated Credit Agreement
dated April 30, 2007, a Sixth Amendment to Second Amended and Restated Credit
Agreement dated April 22, 2008, a Seventh Amendment to Second Amended and
Restated Credit Agreement dated June 30, 2009, an Eighth Amendment to Second
Amended and Restated Credit Agreement dated January 13, 2010, a Ninth Amendment
to Second Amended and Restated Credit Agreement dated May 31, 2010 and a Tenth
Amendment to Second Amended and Restated Credit Agreement dated June 3, 2011.
 
B.           Borrower now desires and has requested Lender to further renew and
extend credit in order to enable Borrower, subject to the terms and conditions
of this Agreement, to (i) convert existing revolving loans in an amount equal to
$2,000,000 into a term loan facility and (ii) continue to borrow on a revolving
basis, at any time and from time to time prior to the Revolving Credit Maturity
Date (as defined herein), an aggregate principal amount at any time outstanding
not in excess of $7,000,000.  The proceeds of such term loans shall be used to
prepay a portion of the revolving loans outstanding on the Closing Date.  The
proceeds of such revolving loans shall be used to provide working capital and
for general corporate purposes. Lender is willing to extend such credit to the
Borrower on the terms and subject to the conditions set forth herein.
 
NOW THEREFORE, in consideration of the covenants and conditions set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and Lender hereby
agree to amend and restate in their entirety, the Original Loan Documents as
further set forth herein.
 
ARTICLE I  DEFINITIONS
 
SECTION 1.1    Defined Terms.  As used in this Agreement, the following words
and terms shall have the meanings specified below:
 
“Acquired Practice Obligation” shall mean the amount of Indebtedness incurred,
assumed, guaranteed or which Borrower has otherwise agreed to be responsible for
in connection with a dental practice (an “Acquired Practice”) acquired by
Borrower.
 
 “Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with the person specified.
 
 
1

--------------------------------------------------------------------------------

 
 
“Asset Sale” shall mean the transfer or other disposition, to the extent
consummated after the Closing Date, by Borrower to another person of any asset
of Borrower, other than sales, transfers or other dispositions in the ordinary
course of business, including without limitation as part of this exclusion any
sales and leasebacks of assets in the ordinary course of business.
 
“Base Rate” shall mean a variable rate of interest equal to the higher of (i)
the rate of interest publicly announced by the Lender from time to time as its
“prime rate,” or (ii) the Federal Funds Rate plus one-half of one percent
(0.50%).  The Base Rate shall vary on a daily basis as the Lender’s “prime rate”
and the Federal Funds Rate vary.
 
“Base Rate Loan” shall mean any Loan that bears interest with reference to the
Base Rate.
 
“Base Rate Margin” shall mean such margin as is set forth pursuant to Section
2.6 of this Agreement.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Borrowing” shall have the meaning set forth in Section 2.3.
 
“Business Day” shall mean a day (other than a Saturday or Sunday) on which banks
generally are open in Denver, Colorado for the conduct of substantially all of
their commercial lending activities.
 
“Change in Management” shall mean any change in the management positions of or
the acceptance of a resignation or other termination, without Lender’s prior
written consent, of any of the following officers of Borrower:  Dennis Genty,
Fred Birner or Mark Birner.
 
“Closing Date” shall mean June 29, 2012.
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.
 
“Commitment” shall mean the Commitment of Lender to make Loans hereunder as set
forth in Section 2.1.
 
“Commitment Fee” shall mean a fee calculated and payable as set forth in Section
2.5(b).
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
 
“Default Rate” shall mean that rate of interest specified in Section 2.7.
 
 
2

--------------------------------------------------------------------------------

 
 
“dollars” or “$” shall mean lawful money of the United States of America.
 
“EBITDA” shall mean, calculated for any period, the net earnings of Borrower
plus the aggregate amounts deducted in determining such net income in respect of
interest expenses, taxes, depreciation and amortization, and stock-based
compensation, in each case for such period; but not, however, giving effect to
extraordinary losses or gains in calculating net income.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Borrower is a member and which is
treated as a single employer under Section 414 of the Code.
 
“Event of Default” shall have the meaning assigned to such term in Article VII.
 
“Federal Funds Rate” shall mean, for each day, a fluctuating interest rate per
annum equal to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the immediately preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations at approximately 10:00 A.M. Denver time on such
day on such transactions received by the Lender from three Federal Funds brokers
of recognized standing selected by the Lender in its sole discretion.
 
“Fees” shall mean the Origination Fee and the Commitment Fee.
 
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, Treasurer or Controller of such person.
 
“Financing Proceeds” shall mean the cash (other than Net Cash Proceeds) received
by the Borrower directly or indirectly, from any financing transaction of
whatever kind or nature.
 
“GAAP” shall mean generally accepted accounting principles.
 
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
 
“Interest Period” shall mean, with respect to any LIBOR Rate Loan, the period
commencing on the date such Loan is made or continued and ending on the last day
of such period as selected by the Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of such period as selected
by the Borrower pursuant to the provisions below.  The duration for any LIBOR
Rate Loan shall be (a) with respect to Revolving Loans, one (1) month, two (2)
months or three (3) months, as selected by the Borrower, and (b) with respect to
Term Loans, three (3) months; provided, however, that in either case, whenever
the last day of any Interest Period would otherwise occur on a day other than a
Business Day, the last day of such Interest Period shall occur on the next
succeeding Business Day, and; provided, further, however, that if such extension
of time would cause the last day of such Interest Period for a LIBOR Rate Loan
to occur in the next following calendar month, the last day of such Interest
Period shall occur on the next preceding Business Day.
 
 
3

--------------------------------------------------------------------------------

 
 
“LIBOR”  shall mean the average rate as established by the British Bankers
Association (“BBA”) on the first day of such Interest Period, based on the
average of the rates charged by eight (excluding the four highest and the four
lowest rates) of the sixteen largest British Banks in London.  If the BBA no
longer reports such rate or Lender determines in good faith that the rate so
reported no longer accurately reflects the rate available to Lender in the
London Interbank Market, Lender may select in its reasonable discretion a
replacement index for determining LIBOR, and shall promptly notify Borrower of
such selection.  If there are changes in the LIBOR Reserve Requirement, LIBOR
shall be adjusted by dividing LIBOR by the result of (x) 1.00 minus (y) the
LIBOR Reserve Requirement.


“LIBOR Rate”  shall mean for each Interest Period for any LIBOR Rate Loan, the
average rate as established by the British Bankers Association (“BBA”) on the
first day of such Interest Period, based on the average of the rates charged by
eight (excluding the four highest and the four lowest rates) of the sixteen
largest British Banks in London.  If the BBA no longer reports such rate or
Lender determines in good faith that the rate so reported no longer accurately
reflects the rate available to Lender in the London Interbank Market, Lender may
select in its reasonable discretion a replacement index for determining LIBOR,
and shall promptly notify Borrower of such selection.  If there are changes in
the LIBOR Reserve Requirement, LIBOR shall be adjusted by dividing LIBOR by the
result of (x) 1.00 minus (y) the LIBOR Reserve Requirement.


“LIBOR Rate Loan” shall mean any Loan that bears interest with reference to the
LIBOR Rate.


“LIBOR Rate Margin” shall mean such margin as is adjusted pursuant to Section
2.6 of this Agreement.


“LIBOR Reserve Requirements” shall mean, for any Interest Period for any LIBOR
Rate Loan, the maximum reserves (whether basic, supplemental, marginal,
emergency, or otherwise) prescribed by the Board of Governors of the Federal
Reserve System (or any successor) with respect to liabilities or assets
consisting of or including “Eurocurrency liabilities” (as defined in Regulation
D of the Board of Governors of the Federal Reserve System) having a term equal
to such Interest Period.
 
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
 
“Loans” shall mean the loans made by Lender pursuant to Section 2.1.
 
 
4

--------------------------------------------------------------------------------

 
 
“Loan Documents” shall mean this Agreement, the Notes, the Security Agreement,
and any other instruments or documents evidencing, securing or relating to the
Loans.
 
“Margin Stock” shall have the meaning given such term under Regulation U.
 
“Material Adverse Change” shall mean (a) a materially adverse effect on the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and the consolidated Subsidiaries taken as a whole, (b) material
impairment of the ability of the Borrower and the consolidated Subsidiaries
taken as a whole to perform any of its obligations under any Loan Document to
which it is or will be a party or (c) material impairment of the rights of or
benefits available to the Lender under any Loan Document.
 
“Net Cash Proceeds” shall mean with respect to any Asset Sale, the aggregate
cash payments received by the Borrower and any consolidated Subsidiary, from
such Asset Sale, net of direct expenses of sale.
 
“Net Income” for any person shall mean, for any period, the net income (or loss)
of such person and its consolidated subsidiaries for such period taken in a
single accounting period determined for such person and its consolidated
subsidiaries in conformity with GAAP; provided that there shall be excluded (i)
the income (or loss) of any other person (other than consolidated subsidiaries
of such person) in which any third person (other than such person or any of its
consolidated subsidiaries) has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to such person or any
of its consolidated subsidiaries by such other person during such period, (ii)
the income (or loss) of any other person accrued prior to the date it becomes a
consolidated subsidiary of such person or is merged into or consolidated with
such person or any of its consolidated subsidiaries or such other person’s
assets are acquired by such person or any of its consolidated subsidiaries, and
(iii) the income of any consolidated subsidiary of such person to the extent
that the declaration or payment of dividends or similar distributions by that
subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instruments, judgment, decree, order, statute,
rule or governmental regulation applicable to that subsidiary.
 
“Notes” shall mean the Revolving Credit Note and the Term Loan Note.
 
“Origination Fee” shall have the meaning assigned to such term in Section 2.5
(a).
 
“Operating Cash Flow” for any period shall mean net income after cash taxes and
exclusive of extraordinary gains and losses, gains on sale of fixed assets, and
other income; plus depreciation, amortization, interest expense, lease expense;
and stock-based compensation, less dividends, stock repurchases, stock
redemptions, and distributions, in each case for such period.
 
“PBGC” shall mean the Pension Benefit Guarantee Corporation referred to and
defined in ERISA and any successor thereto.
 
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, other entity or government, or any
agency or political subdivision thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
“Plan” shall mean any pension plan subject to the provisions of Title IV of
ERISA or Section 412 of the Code which is maintained for employees of the
Borrower or any ERISA Affiliate.
 
"Professional Corporations" shall mean those professional corporations organized
for the practice of dentistry of which Borrower initially acquires that stock,
but thereafter transfers the entirety of such stock to an individual licensed
dentist within thirty (30) days following the date of acquisition and with which
Borrower has entered into a management agreement in the standard form which has
been previously approved by Lender.
 
 “Regulation G” shall mean Regulation G of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).
 
“Responsible Officer” of any person shall mean any executive officer or
financial officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
 
“Revolving Credit Maturity Date” shall mean May 31, 2014.
 
“Revolving Credit Note” shall mean the Fifth Amended and Restated Revolving
Credit Note of the Borrower evidencing the Revolving Loans, in substantially the
form of Exhibit A to this Agreement.
 
“Revolving Loans” shall mean the revolving loans made by Lender to the Borrower
pursuant to Section 2.1.
 
“Revolving Loan Commitment” shall mean the commitment of Lender to make
Revolving Loans hereunder in an amount up to the Revolving Maximum Amount as set
forth in Section 2.1.
 
“Revolving Maximum Amount” shall mean $7,000,000.
 
“Security Agreement” shall mean the Third Amended and Restated Security
Agreement dated August 31, 2006, as such document may be amended, restated, or
supplemented from time to time.
 
 
6

--------------------------------------------------------------------------------

 
 
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the Lender is
subject.  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.
 
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
“Subsidiary” shall mean any subsidiary of the Borrower.
 
“Term Loan” shall mean the term loan made by Lender to the Borrower pursuant to
Section 2.1(b).
 
“Term Loan Maturity Date” shall mean June 30, 2017.
 
“Term Loan Note” shall mean the Term Loan Note of the Borrower evidencing the
Term Loan, in substantially the form of Exhibit B to this Agreement.
 
“Total Fixed Charges” for any period shall mean the sum of interest expense,
plus lease expense, plus scheduled principal payments on amortizing debt
(including the principal payment component of capital leases), plus Unfinanced
Capital Expenditures, in each case for such period; provided, however, that for
the nine-month period ending September 30, 2012, Unfinanced Capital Expenditures
shall not be included in the calculation of “Total Fixed Charges.”
 
“Total Funded Debt” shall mean for any period the sum without duplication for
Borrower and/or any of its subsidiaries of all indebtedness for borrowed money,
whether maturing in less than or more than one year, plus all bonds, notes,
debentures or similar debt instruments plus all capitalized lease obligations
plus the present value of all basic rental obligations under any synthetic
lease, in each case as of the last day of such period.
 
“Transactions” shall have the meaning assigned to such term in Section 3.2.
 
“Unfinanced Capital Expenditures” for any period shall mean net fixed assets at
the end of such period less net fixed assets at the beginning of such period
plus depreciation expense for such period, exclusive of those assets which are
financed with amortizing indebtedness or leases.
 
SECTION 1.2    Terms Generally.  The definitions in Section 1.1. shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
however, that, for purposes of determining compliance with any covenant set
forth in Article VI, such terms shall be construed in accordance with GAAP as in
effect on the date of this Agreement applied on a basis consistent with the
application used in the Borrower’s audited financial statements referred to in
Section 3.5.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE II    THE CREDIT
 

 
SECTION 2.1
Revolving Loans and Term Loan.

 
(a)           Revolving Commitment.  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, Lender agrees
to make Revolving Loans to the Borrower, at any time and from time to time and
until the earlier of the Revolving Credit Maturity Date and the termination of
the Revolving Loan Commitment in accordance with the terms hereof, in an amount
not to exceed the Revolving Maximum Amount.  Within the limits set forth in the
preceding sentence, the Borrower may borrow, pay or prepay and reborrow
Revolving Loans on or after the Closing Date and prior to the Revolving Credit
Maturity Date, subject to the terms, conditions and limitations set forth
herein.
 
(b)           Term Loan.  Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, Lender agrees to make a
single advance in the amount of up to $2,000,000 (the “Term Loan”) to the
Borrower on the Closing Date.
 
(c)           LIBOR and Base Rate.  The Term Loan and each advance under the
Revolving Loan Commitment (each such advance is referred to herein as a “Loan”)
shall constitute either a LIBOR Rate Loan or a Base Rate Loan, subject to the
following conditions:
 
(1)           Each Loan that is made or continued as a LIBOR Rate Loan shall be
made or continued on such Business Day, in such amount (equal to $100,000.00 or
an integral multiple thereto), and with such an Interest Period as the Borrower
shall request by written notice given to the Lender no later than 11:00 a.m.
(Denver, Colorado time) on the third Business Day prior to the date of
disbursement or continuation of  the requested LIBOR Rate Loan.  Each written
notice of any LIBOR Rate Loan shall be irrevocable and binding on the Borrower
and the Borrower shall indemnify the Lender against any loss or expense incurred
by the Lender as a result of any failure by the Borrower to consummate such
LIBOR Rate Loan, including, without limitation, any loss (including loss of
anticipated profits) or expense incurred by reason of liquidation or
reemployment of deposits or other funds acquired by the Lender to fund the LIBOR
Rate Loan.  A certificate as to the amount of such loss or expense submitted by
the Lender to the Borrower shall be conclusive and binding for all purposes,
absent manifest error.  In the event that the Borrower fails to provide the
Lender with the required written notice, the Borrower shall be deemed to have
given a written notice that such LIBOR Rate Loan shall be converted to a Base
Rate Loan on the last day of the applicable Interest Period.  In no event shall
the Borrower be permitted to select a LIBOR Rate Loan having an Interest Period
ending after the Maturity Date;
 
 
8

--------------------------------------------------------------------------------

 
 
(2)           Each Loan that is made as a Base Rate Loan shall be made on such
Business Day and in such amount as the Borrower shall request by written notice
given to the Lender no later than 11:00 a.m. (Denver, Colorado time) on the date
of disbursement of the requested Base Rate Loan.
 
 
SECTION 2.2
Notes.

 
(a)           The Revolving Loans shall be evidenced by the Revolving Credit
Note.  The Revolving Credit Note shall be a master note, and the principal
amount of all Revolving Loans outstanding shall be evidenced by the Revolving
Credit Note or any ledger or other record of the Lender, which shall be
presumptive evidence of the principal owing and unpaid on the Revolving Credit
Note.
 
(b)           The Term Loan shall be evidenced by the Term Loan Note.  The
principal amount of the Term Loan outstanding shall be evidenced by the Tern
Loan Note or any ledger or other record of the Lender, which shall be
presumptive evidence of the principal owing and unpaid on the Term Loan Note.
 
SECTION 2.3         Notice of Borrowings.  If requested by Lender, the Borrower
shall give the Lender written notice not later than 2:00 p.m., Denver, Colorado,
time, on the same Business Day that a proposed borrowing is requested under the
Revolving Loan Commitment (a “Borrowing”).  Such notice shall be irrevocable,
shall in each case refer to this Agreement and shall be in the form attached
hereto as Exhibit C.  Each notice of Borrowing shall be deemed a representation
by Borrower that all conditions precedent to such Borrowing have been
satisfied.  So long as the credit sweep agreement provided by the Lender for the
benefit of the Borrower remains in effect, Borrowings may be made on an
automated basis in accordance with such agreement.
 
 
SECTION 2.4
Notation of Loan Amounts; Repayment of Loans.

 
(a)           Notation of Loan Amounts.  Each Note shall bear interest from the
date of the advances thereunder on the outstanding principal balance thereof as
set forth in Section 2.6. The Lender shall, and is hereby authorized by the
Borrower to, endorse on a schedule attached to each Note (or on a continuation
of such schedule attached to such Note and made a part thereof), or otherwise to
record in Lender’s internal records, an appropriate notation evidencing the date
and amount of each Loan, each payment and prepayment of principal of the Loans,
each payment of interest on the Loans and the other information provided for on
such schedule; provided, however, that the failure of the Lender to make such a
notation or any error therein shall not affect the obligation of the Borrower to
repay any Loans in accordance with the terms of this Agreement and the Notes.
 
(b)           Repayment of Revolving Loans.  Upon the Revolving Credit Maturity
Date or upon the earlier termination of this Agreement, the entire outstanding
principal balance of the Revolving Credit Note, together with all accrued but
unpaid interest thereon and all other sums due hereunder, shall be due and
payable in full.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Repayment of Term Loan.  The principal balance of the Term Loan
Note shall be repayable as follows:
 
(1)           In equal quarterly installments of $100,000 each, which
installments shall be due beginning on September 30, 2012, and on the last day
of each quarter thereafter; and
 
(2)           Upon the Term Loan Maturity Date or upon the earlier termination
of this Agreement, the entire outstanding principal balance of the Term Loan
Note, together with all accrued but unpaid interest thereon and all other sums
due hereunder, shall be due and payable in full.
 
 
SECTION 2.5
Fees.

 
(a)           The Borrower agrees to pay an origination fee (the “Origination
Fee”) in an amount equal to $17,500, which shall be paid on the Closing Date.
 
(b)           A commitment fee (the “Commitment Fee”) of 0.25% per annum on the
average daily unused amount of the Revolving Maximum Amount during the preceding
quarter shall be payable, in arrears, on the last day of each quarter and on the
Revolving Credit Maturity Date.  The Commitment Fee shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. The Commitment
Fee shall be paid on the dates due, in immediately available funds. Once paid,
the Commitment Fee shall not be refundable under any circumstances.
 
(c)           All Fees shall be paid on the dates due, in immediately available
funds. Once paid, none of the Fees shall be refundable (absent a calculation
error) under any circumstances.
 
SECTION 2.6    Interest on Loans.  The Borrower shall pay interest on the unpaid
principal amount of each Loan from the date such Loan is made until such
principal amount shall be paid in full as follows:
 
(a) (i) With respect to any LIBOR Rate Loan, at a rate per annum equal to the
sum of the LIBOR Rate effective as of the date such LIBOR Rate Loan was made and
the LIBOR Rate Margin specified in subpart (a)(iii) below.
 
(ii)       With respect to any Base Rate Loan, at a rate per annum equal to the
sum of the Base Rate and the Base Rate Margin specified in subpart (a)(iii)
below, which rate shall change when and as the Base Rate changes in accordance
with this Agreement.
 
(iii)      The LIBOR Rate Margin or Base Rate Margin, as applicable, shall be
equal to the margin set forth in the table below with respect to Revolving Loans
or Term Loan, as applicable:
 
 
10

--------------------------------------------------------------------------------

 
 

 
LIBOR Rate Margin
Base Rate Margin
Revolving Loans
200 Basis Points
0 Basis Points
Term Loan
200 Basis Points
0 Basis Points



 
(b)      The Borrower shall pay to the Lender accrued interest on the unpaid
principal balance of each Base Rate Loan on either (i) the date such Loan is
converted to a LIBOR Rate Loan, or (ii) the last day of each month, whichever is
earlier.  The Borrower shall pay to the Lender accrued interest on the unpaid
principal balance of each LIBOR Rate Loan on (i) the date such Loan is converted
to a Base Rate Loan, or (ii) the last day of the applicable Interest Period.
 
SECTION 2.7         Default Interest.  If the Borrower shall default in the
payment of the principal of or interest on the Loans or any other amount due or
becoming due hereunder, by acceleration or otherwise, the Borrower shall on
demand from time to time pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to the Base Rate
plus 4% (the “Default Rate”)  From and after any Event of Default, the
outstanding principal balance of the Loans shall accrue interest at the Default
Rate.
 
 
SECTION 2.8
Termination of Commitments.

 
(a)           The Revolving Loan Commitment shall be automatically terminated at
5:00 p.m., Denver, Colorado time, on the Revolving Credit Maturity Date.
 
(b)           The Borrower shall pay to the Lender, on the date of termination,
the Commitment Fee on the amount of the Revolving Maximum Amount accrued through
the date of such termination.
 
 
SECTION 2.9
Prepayment.

 
(a)           The Borrower may prepay any Base Rate Loan in whole, or in part,
at any time or times.  The Borrower may prepay any LIBOR Rate Loan, in whole or
in part,  upon not less than three (3) Business Days’ prior written notice given
to the Lender; provided, that, if payment of a LIBOR Rate Loan occurs on a date
which is not the last day of the applicable Interest Period, whether because of
acceleration, prepayment or otherwise,  the Borrower shall indemnify Lender for
any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits required to
fund or maintain the LIBOR Rate Loan.
 
(b)           The Borrower shall give prior written notice to Lender before a
proposed Borrowing pursuant to Section 2.3 hereof.  Such notice shall be
irrevocable and shall in each case refer to this Agreement. Each notice of
Borrowing shall be deemed a representation by Borrower that all conditions
precedent to such Borrowing have been satisfied.
 
 
11

--------------------------------------------------------------------------------

 
 
 
SECTION 2.10
Additional Costs.

 
(a)          If, due to either (i) any change in any law or regulation (or its
interpretation), or (ii) the compliance with any guideline or request from any
central lender or other governmental authority (whether or not having the force
of law), there shall be any increase in the cost to the Lender of making,
funding or maintaining LIBOR Rate Loans, then the Borrower shall from time to
time, upon demand by the Lender pay to the Lender additional amounts sufficient
to reimburse the Lender for any such additional costs.  A certificate of the
Lender submitted to the Borrower as to the amount of such additional costs,
shall be conclusive and binding for all purposes, absent manifest error.  Upon
notice from the Borrower to the Lender within five (5) Business Days after the
Lender notifies the Borrower of any such additional costs pursuant to this
Section 2.10(a), the Borrower may either prepay in full all LIBOR Rate Loans so
affected then outstanding, together with interest accrued thereon to the date of
such prepayment, or (ii) convert such LIBOR Rate Loans so affected then
outstanding into Base Rate Loans upon not less than four (4) Business Days’
notice to the Lender.  If any such prepayment or conversion of any LIBOR Rate
Loan occurs on any day other than the last day of the applicable Interest Period
for such Loan, the Borrower also shall pay to the Lender such additional amounts
sufficient to indemnify the Lender against any loss, cost, or expense incurred
by the Lender as a result of such prepayment or conversion, including, without
limitation, any loss (including loss of anticipated profits), cost, or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by the Lender to fund any such Loan, and a certificate as to the amount
of any such loss, cost, or expense submitted by the Lender to the Borrower shall
be conclusive and binding for all purposes, absent manifest error.
 
  (b)        If either (i) any change in any law or regulation (or its
interpretation), or (ii) the compliance with any guideline or request from any
central lender or other governmental authority (whether or not having the force
of law), affects or would affect the amount of capital required or expected to
be maintained by the Lender or any corporation controlling the Lender and the
Lender determines that the amount of such capital is increased by or based upon
the existence of the Loan (or commitment to make the Loan) and other extensions
of credit (or commitments to extend credit) of similar type, then, upon demand
by the Lender, the Borrower shall pay to the Lender from time to time as
specified by the Lender additional amounts sufficient to compensate the Lender
in the light of such circumstances, to the extent that the Lender reasonably
determines such increase in capital to be allocable to the existence of the
Lender’s Loan (or commitment to make the Loan).  A certificate of the Lender
submitted to the Borrower as to such amounts shall be conclusive and binding for
all purposes, absent manifest error.  Upon notice from the Borrower to the
Lender within five (5) Business Days after the Lender notifies the Borrower of
any such additional costs pursuant to this Section 2.10(b), the Borrower may
either (A) prepay in full the Loan if so affected, together with interest
accrued thereon to the date of such prepayment, or (B) convert the Loan if so
affected into a Loan of any other type not so affected upon not less than four
(4) Business Days’ notice to the Lender.  If any such prepayment or conversion
of any LIBOR Rate Loan occurs on any day other than the last day of the
applicable Interest Period for such Loan, the Borrower also shall pay to the
Lender such additional amounts sufficient to indemnify the Lender against any
loss, cost, or expense incurred by the Lender as a result of such prepayment or
conversion, including, without limitation, any loss (including loss of
anticipated profits), cost, or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by the Lender to fund any such
Loan, and a certificate as to the amount of any such loss, cost, or expense
submitted by the Lender to the Borrower shall be conclusive and binding for all
purposes, absent manifest error..
 
 
12

--------------------------------------------------------------------------------

 
 
 
SECTION 2.11
Payments.

 
(a)           The Borrower shall make each payment (including principal of or
interest on any Borrowing or any Fees or other amounts) hereunder and under any
other Loan Document not later than 2:00 p.m., Denver, Colorado time, on the date
when due in dollars to the Lender at its offices at 1675 Broadway, Suite 300,
Denver, Colorado 80202, in immediately available funds.
 
(b)           Whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.
 
SECTION 2.12       Illegality.  Notwithstanding any other provision of this
Agreement, if any change in any law or regulation (or its interpretation) shall
make it unlawful, or any central Lender or other governmental authority shall
assert that it is unlawful, for the Lender to perform its obligations hereunder
to make, continue, or convert LIBOR Rate Loans hereunder, then, (a) on notice
thereof by the Lender to the Borrower, the obligation of the Lender to make or
continue a LIBOR Rate Loan or to convert any Base Rate Loan into a LIBOR Rate
Loan shall terminate and the Lender shall thereafter be obligated to make only
Base Rate Loans whenever any written notice requests for any type LIBOR Rate
Loan is received, and (b) upon demand therefor by the Lender to the Borrower,
the Borrower shall either (i) forthwith prepay in full any LIBOR Rate Loan then
outstanding, together with interest accrued thereon, or request that the Lender,
upon four (4) Business Days’ notice, convert any LIBOR Rate Loan then
outstanding into a Base Rate Loan.  If any such prepayment or conversion of any
LIBOR Rate Loan occurs on any day other than the last day of the applicable
Interest Period for such Loan, the Borrower also shall pay to the Lender such
additional amounts sufficient to indemnify the Lender against any loss, cost, or
expense incurred by the Lender as a result of such prepayment or conversion,
including, without limitation, any loss (including loss of anticipated profits),
cost, or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by the Lender to fund any such Loan, and a
certificate as to the amount of any such loss, cost, or expense submitted by the
Lender to the Borrower shall be conclusive and binding, for all purposes, absent
manifest error.
 
ARTICLE III  REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to Lender that:
 
SECTION 3.1         Organization; Powers.  (a) Birner Dental Management
Services, Inc. is a corporation, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its respective organization, (b)
the Borrower has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (c) the Borrower is qualified to do business in every jurisdiction
where such qualification is required, except where the failure to qualify would
not result in a Material Adverse Change, and (d) the Borrower has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and to borrow hereunder.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 3.2        Authorization.  The execution, delivery and performance by
the Borrower of each of the Loan Documents and the borrowings hereunder
(collectively, the “Transactions”) (a) have been duly authorized by all
requisite action and (b) will not (i) violate (A) any provision of law, statute,
rule or regulation, or of the certificate or articles of incorporation, articles
of organization, operating agreement or other constitutive documents or by-laws
of the Borrower or any Subsidiary, (B) any order of any Governmental Authority
or (C) as of the Closing Date, any provision of any indenture, agreement or
other instrument to which the Borrower or any Subsidiary is a party or by which
any of them or any of their property is or may be bound which could result in a
Material Adverse Change, (ii) as of the Closing Date, be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under any such indenture, agreement or other instrument which
could result in a Material Adverse Change or (iii) result in the creation or
imposition of any Lien upon any property or assets of the Borrower or any
subsidiary.
 
SECTION 3.3         Enforceability.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Borrower will constitute, a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
SECTION 3.4         Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except such as have
been made or obtained and are in full force and effect.
 
SECTION 3.5        Financial Statements.  The Borrower has heretofore furnished
to Lender (a) its audited consolidated and consolidating balance sheets and
statements of income and changes in financial condition as of and for the fiscal
year ended December 31, 2011 and (b) its consolidated and consolidating balance
sheets and statements of income and changes in financial condition as of and for
the quarter ended March 31, 2012.  Such financial statements present fairly the
financial condition and results of operations of the Borrower and its
consolidated subsidiaries as of such dates and for such periods.  Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of the Borrower and its consolidated subsidiaries as of the dates
thereof.  Such financial statements were prepared in accordance with GAAP
applied on a consistent basis, except for any omission of notes.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 3.6         No Material Adverse Change.  There has been no Material
Adverse Change in the business, assets, operations, prospects or condition,
financial or otherwise, of the Borrower and the Subsidiaries, taken as a whole,
since December 31, 2011.
 

 
SECTION 3.7
Title to Properties; Possession Under Leases.

 
(a)           The Borrower and each of the Subsidiaries has good and marketable
title to, or valid leasehold interests in, all its material properties and
assets, except for minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes.  As of the Closing Date, all of Borrower’s
material properties and assets securing the Loans hereunder are free and clear
of Liens, other than Liens expressly permitted by Section 6.2.
 
(b)           The Borrower and each of the Subsidiaries has complied with all
obligations under all material leases to which it is a party and all such leases
are in full force and effect.  The Borrower and each of the Subsidiaries enjoys
peaceful and undisturbed possession under all such material leases.
 

 
SECTION 3.8
Subsidiaries.  As of the Closing Date, Borrower has no Subsidiaries.

 

 
SECTION 3.9
Litigation; Compliance with Laws.

 
(a)           As of the Closing Date, there are not any actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any Subsidiary or any business, property or rights of any such person (i) which
involve any Loan Document or the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and which, if adversely
determined, could, individually or in the aggregate, result in a Material
Adverse Change.
 
(b)           Neither the Borrower nor any of the Subsidiaries is in violation
of any law, rule or regulation, or in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default could result in a Material Adverse Change.
 

 
SECTION 3.10
Agreements.

 
(a)           Neither the Borrower nor any of the Subsidiaries is a party to any
agreement or instrument or subject to any corporate restriction that because of
onerous terms has resulted or could result in a Material Adverse Change.
 
(b)           Neither the Borrower nor any of its Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default could result in a Material Adverse Change.
 
 
15

--------------------------------------------------------------------------------

 
 

 
SECTION 3.11
Federal Reserve Regulations.

 
(a)           Neither the Borrower nor any of the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.
 
(b)          No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose which entails a violation of,
or which is inconsistent with, the provisions of the Regulations of the Board,
including Regulation G, U or X.
 

 
SECTION 3.12
Intentionally Deleted.

 
SECTION 3.13       Tax Returns.  The Borrower and its Subsidiaries have filed or
caused to be filed all Federal, state and local tax returns required to have
been filed by it and has paid or caused to be paid all taxes shown to be due and
payable on such returns or on any assessments received by it, except taxes that
are being contested in accordance with Section 5.3.
 
SECTION 3.14       No Material Misstatements.  No written information, report,
financial statement, exhibit or schedule furnished by or on behalf of the
Borrower to the Lender in connection with the negotiation of any Loan Document
or included therein or delivered pursuant thereto contained, contains or will
contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading.
 
SECTION 3.15       Employee Benefit Plans.  The Borrower and each of its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the regulations and published interpretations
thereunder.  No Reportable Event has occurred as to which the Borrower or any
ERISA Affiliate was required to file a report with the PBGC, and the present
value of all benefit liabilities under each Plan (based on those assumptions
used to fund such Plan) did not, as of the last annual valuation date applicable
thereto, exceed by a material amount the value of the assets of such Plan.
 
SECTION 3.16      Operation of Business.  The Borrower possesses all licenses,
permits, franchises, patents, copyrights, trademarks, and trade names, or rights
thereto, to conduct its effective businesses substantially as now conducted and
as presently proposed to be conducted and the Borrower is not in material
violation of any valid rights of others with respect to any of the foregoing.
 
SECTION 3.17       Laws; Environment.  The Borrower has duly complied, and its
businesses, operations, assets, equipment, property, leaseholds, or other
facilities are in compliance, in all material respects, with the provisions of
all federal, state, and local statutes, laws, codes, and ordinances and all
rules and regulations promulgated thereunder (including without limitation those
relating to the environment, health and safety) . The Borrower  has been issued
and will maintain all required federal, state, and local permits, licenses,
certificates, and approvals relating to (1) air emissions; (2) discharges to
surface water or groundwater; (3) noise emissions; (4) solid or liquid waste
disposal; (5) the use, generation, storage, transportation, or disposal of toxic
or hazardous substances or hazardous wastes (intended hereby and hereafter to
include any and all such materials listed in any federal, state, or local law,
code, or ordinance and all rules and regulations promulgated thereunder as
hazardous); or (6) other environmental, health or safety matters, other than
such as would not have a Material Adverse Change or result in a fine, penalty,
judgment or other liability in excess of $50,000.  During the past five years,
the Borrower  has not received notice of, or has actual knowledge of any
violations of any federal, state, or local environmental, health, or safety
laws, codes or ordinances or any rules or regulations promulgated thereunder
with respect to its businesses, operations, assets, equipment, property,
leaseholds, or other facilities which would result in a Material Adverse Change
or result in a fine, penalty, judgment or other liability in excess of
$50,000.  Except in accordance with a valid governmental permit, license,
certificate or approval, during the past five years, there has been no material
emission, spill, release, or discharge into or upon (1) the air; (2) soils, or
any improvements located thereon; (3) surface water or groundwater; or (4) the
sewer, septic system or waste treatment, storage or disposal system servicing
any premises owned or leased by Borrower, of any toxic or hazardous substances
or hazardous wastes at or from any premises owned or operated by
Borrower.  During the past five years, there has been no complaint, order,
directive, claim, action, or notice by any governmental authority or any Person
or entity with respect to violations of law or damages by reason of
Borrower’s  (1) air emissions; (2) spills, releases, or discharges to soils or
improvements located thereon, surface water, groundwater or the sewer, septic
system or waste treatment, storage or disposal systems servicing the premises;
(3) noise emissions; (4) solid or liquid waste disposal; (5) use, generation,
storage, transportation, or disposal of toxic or hazardous substances or
hazardous waste; or (6) other environmental, health or safety matters affecting
the Borrower or its business, operations, assets, equipment, property,
leaseholds, or other facilities, other than such as would not have a Material
Adverse Change or result in a fine, penalty, judgment or other liability in
excess of $50,000.  Borrower does not have any material indebtedness,
obligation, or liability, absolute or contingent, matured or not matured, with
respect to the storage, treatment, cleanup, or disposal of any solid wastes,
hazardous wastes, or other toxic or hazardous substances including without
limitation any such indebtedness, obligation, or liability with respect to any
current regulation, law, or statute regarding such storage, treatment, cleanup,
or disposal, other than obligations in the ordinary course of Borrower’s
business.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 3.18       Foreign Person.  The Borrower is not a “foreign person”
within the meaning of Section 1445(f)(3) of the Code.
 
ARTICLE IV  CONDITIONS OF LENDING
 
This Agreement shall become effective upon satisfaction of the following
conditions:
 

 
SECTION 4.1
All Borrowings.  On the date of each Borrowing:

 
(a)           The Lender shall have received a notice of such borrowing as
required by Section 2.3.
 
(b)           The representations and warranties set forth in Article III hereof
shall be true and correct in all material respects on and as of the date of such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date.
 
 
17

--------------------------------------------------------------------------------

 
 
(c)           The Borrower shall be in compliance with all the terms and
provisions set forth herein and in each other Loan Document on its part to be
observed or performed, and at the time of and immediately after such Borrowing
no Event of Default or Default shall have occurred and be continuing.  Without
limiting the foregoing, as of the date of each Borrowing, Borrower must have
furnished to Lender all of the financial information required by Section 5.4.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.1.
 

 
SECTION 4.2
Closing Date.  On the Closing Date:

 
(a)           Lender shall have received a duly executed Revolving Credit Note
and a duly executed Term Loan Note, each complying with the provisions of
Section 2.4, and all other Loan Documents required herein.
 
(b)           All legal matters incident to this Agreement and the borrowings
hereunder shall be satisfactory to the Lender and its counsel.
 
(c)           The Lender shall have received (i) a copy of the certificate or
articles of incorporation or articles of organization, including all amendments
thereto, of the Borrower, certified as of a recent date by the Secretary of
State of the state of its organization, and a certificate as to the good
standing of the Borrower as of a recent date, from such Secretary of State; (ii)
a certificate of the President, Secretary, Assistant Secretary, or other
authorized officer, of the Borrower dated the Closing Date and certifying (A)
that attached thereto is a true and complete copy of the by-laws of the Borrower
as in effect on the Closing Date and at all times since a date prior to the date
of the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
the Borrower authorizing the execution, delivery and performance of the Loan
Documents and the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation of the Borrower have not been amended
since the date of the last amendment thereto shown on the certificate furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of the Borrower; (iii) a certificate
of another officer as to the incumbency and specimen signature of the Secretary
or Assistant Secretary executing the certificate pursuant to (ii) above; and
(iv) such other documents as Lender or counsel for the Lender, may reasonably
request.
 
(d)           The Lender shall have received a certificate, dated the Closing
Date and signed by the President or a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.1.
 
 
18

--------------------------------------------------------------------------------

 
 
(e)           The Lender shall have received satisfactory evidence confirming
that it will have a first lien on all Accounts Receivable and all other assets
of Borrower.
 
(f)           The Lender shall have received insurance certificates evidencing
adequate insurance on the property of Borrower, with Lender as an additional
insured, in such amounts and in such form acceptable to Lender.
 
Unless otherwise expressly agreed to by Borrower and Lender, in the event any of
the conditions set forth in this Section 4.2 above have not been met on or
before the Closing Date, Lender will not be obligated to make any Loan to
Borrower and both parties shall be released from any further obligations
hereunder.
 
ARTICLE V  AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees with Lender that so long as this Agreement
shall remain in effect or the principal of or interest on any Loan, any Fees or
any other expenses or amounts payable under any Loan Document shall be unpaid,
unless the Lender shall otherwise consent in writing, the Borrower will, and
will cause each of the Subsidiaries to:
 

 
SECTION 5.1
Existence; Businesses and Properties.

 
(a)           Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence.
 
(b)           Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and orders
of any Governmental Authority, whether now in effect or hereafter enacted; and
at all times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.
 
SECTION 5.2        Insurance.  Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses, including public liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it
and maintain such other insurance as may be required by law.
 
SECTION 5.3         Obligations and Taxes.  Pay its indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly all taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall set
aside on its books reserves, if any, believed to be adequate with respect
thereto.
 
 
19

--------------------------------------------------------------------------------

 
 

 
SECTION 5.4
Financial Statements, Reports, etc.  In the case of the Borrower shall furnish
to Lender:

 
(a)           within 90 days after the end of each fiscal year, its consolidated
and consolidating balance sheets and related statements of income and changes in
financial position, showing the financial condition of the Borrower and its
consolidated subsidiaries as of the close of such fiscal year and the results of
its operations and the operations of such subsidiaries during such year, all
audited by an independent public accountant of recognized national standing
acceptable to the Lender and accompanied by an opinion of such accountants
(which shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present the financial condition and
results of operations of the Borrower on a consolidated basis in accordance with
GAAP consistently applied;
 
(b)           within 45 days after the end of each fiscal quarter, its
consolidated balance sheets and related statements of income and its statements
of changes in financial position, all such statements showing the financial
condition of the Borrower and its consolidated subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
subsidiaries during such fiscal quarter, all certified by one of its Financial
Officers as fairly presenting the financial condition and results of operations
of the Borrower on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and omission of notes;
 
(c)           concurrently with any delivery of the quarterly or year-end
financial statements under (a) or (b) above, a certificate (substantially in the
form attached hereto as Exhibit D) of the Financial Officer opining on or
certifying as follows: (i) that no Event of Default or Default has occurred or,
if such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Lender demonstrating compliance with the covenants contained
in Sections 6.8 through 6.12, inclusive;
 
(d)           promptly after the same become publicly available, if applicable,
copies of all periodic and other reports, proxy statements and other materials
filed by it with the Securities and Exchange Commission, or any governmental
authority succeeding to any of or all the functions of said Commission, or with
any national securities exchange, or distributed to its shareholders, as the
case may be; and
 
(e)           promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
subsidiary, or compliance with the terms of any Loan Document, as the Lender may
reasonably request.
 
 
20

--------------------------------------------------------------------------------

 
 

 
SECTION 5.5
Litigation and Other Notices.  Furnish to the Lender prompt written notice of
the following:

 
(a)           any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;
 
(b)           the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Affiliate thereof which, if adversely determined, could
result in a Material Adverse Change; and
 
(c)           any development that has resulted in, or could reasonably be
anticipated to result in, a Material Adverse Change.
 
SECTION 5.6         ERISA.  (a) Comply in all material respects with the
applicable provisions of ERISA and (b) furnish to the Lender (i) as soon as
possible, and in any event within 30 days after any Responsible Officer of the
Borrower either knows or has reason to know that any Reportable Event has
occurred that alone or together with any other Reportable Event could reasonably
be expected to result in liability of the Borrower to the PBGC in an aggregate
amount exceeding $50,000, a statement of a Financial Officer setting forth
details as to such Reportable Event and the action proposed to be taken with
respect thereto, together with a copy of the notice, if any, of such Reportable
Event given to the PBGC, (ii) promptly after receipt thereof, a copy of any
notice the Borrower may receive from the PBGC relating to the intention of the
PBGC to terminate any Plan or Plans (other than a Plan maintained by an ERISA
Affiliate which is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 412 of the Code) or to appoint a trustee to administer any
Plan or Plans, and (iii) within 10 days after a filing with the PBGC pursuant to
Section 412(n) of the Code of a notice of failure to make a required installment
or other payment with respect to a Plan,, a statement of a Financial officer
setting forth details as to such failure and the action proposed to be taken
with respect thereto, together with a copy of such notice given to the PBGC.
 

 
SECTION 5.7
Maintaining Records; Access to Properties and Inspections.

 
Maintain all financial records in accordance with GAAP and permit any
representatives designated by Lender to visit and inspect the financial records
and the properties of the Borrower or any Subsidiary at reasonable times after
reasonable advance notice by Lender and as often as requested and to make
extracts from and copies of such financial records, and permit any
representatives designated by Lender to discuss the affairs, finances and
condition of the Borrower or any Subsidiary with the officers thereof and
independent accountants therefor.
 
SECTION 5.8         Use of Proceeds.  Use the proceeds of the Revolving Loans
only for working capital and for general corporate purposes, and use the
proceeds of the Term Loan only to repay a portion of the balance of the
Revolving Loans.
 
SECTION 5.9         Environment.  Be and remain in compliance in all material
respects with the provisions of all federal, state, and local environmental,
health, and safety laws, codes and ordinances, and all rules and regulations
issued thereunder; notify the Lender promptly of any notice of a hazardous
discharge or environmental complaint received from any governmental agency or
any other party which could have a Material Adverse Change or result in a
penalty, fine, judgment or other liability in excess of $50,000; notify the
Lender promptly of any hazardous discharge from or affecting its premises which
could have a Material Adverse Change or result in a penalty, fine, judgment or
other liability in excess of $50,000; promptly contain and remove the same, to
the extent required by applicable laws; and promptly pay any fine or penalty
assessed in connection therewith.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE VI  NEGATIVE COVENANTS
 
The Borrower covenants and agrees with Lender that, so long as this Agreement
shall remain in effect or the principal of or interest on any Loan, any Fees or
any other expenses or amounts payable under any Loan Document shall be unpaid,
unless the Lender shall otherwise consent in writing, the Borrower will not, and
will not cause or permit any of the Subsidiaries to:
 
SECTION 6.1         Indebtedness.  Incur, create, assume or permit to exist any
indebtedness in excess of $100,000 without the prior written consent of Lender,
except indebtedness subordinated to the Loans pursuant to a subordination and
standstill agreement satisfactory to Lender.
 
SECTION 6.2         Liens.  Create, incur, assume or permit to exist any Lien on
any property or assets of Borrower or any of its Subsidiaries which is now owned
or hereafter acquired by it or on any income or rights in respect of any
thereof, or enter into any agreement in favor of another party not to create,
incur, assume or permit any such Lien, except:
 
(a)           liens for taxes and other obligations not yet due or which are
being contested in compliance with Section 5.3;
 
(b)           pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
 
(c)           zoning restrictions, easements, rights-of-way, restrictions on use
of real property and other similar encumbrances incurred in the ordinary course
of business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries; and
 
(d)           liens which arise in the ordinary course of business for sums not
due or sums which the Company is contesting in good faith and by appropriate
proceedings and with respect to which the Company has made adequate reserves in
accordance with GAAP, but which do not involve any deposits or advances or
borrowed money or the deferred purchase price of property or services.
 
SECTION 6.3          Sale and Lease-Back Transactions.  Except for any sales and
leasebacks of assets in the ordinary course of business, enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.
 
 
22

--------------------------------------------------------------------------------

 
 
SECTION 6.4         Investments, Loans and Advances.  Purchase, hold or acquire
any capital stock, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to shareholders, officers, directors or
Affiliates of Borrower, without Lender’s prior approval, or make or permit to
exist any investment or any other interest in, any other person, except (1) a
direct obligation of the United States or any agency thereof with maturities of
one year or less from the date of acquisition; (2) commercial paper of a
domestic issuer rated at least “A-1” by Standard & Poor’s Corporation of “P-1”
by Moody’s Investors Service, Inc.; (3) certificates of deposit with maturities
of one year or less from the date of acquisition issued by any commercial lender
or federal savings lender having capital and surplus in excess of $250,000,000;
(4) stocks, obligations, or securities received in settlement of debts (created
in the ordinary course of business) owing to the Borrower; and (5) advances or
loans (the “Dentist Advances”) to an Acquired Practice in an amount not to
exceed $50,000 in the aggregate, provided that the Dental Advances are evidenced
by negotiable promissory notes, which shall be pledged to Lender as further
security for the Loans, in form reasonably satisfactory to Lender.
 
SECTION 6.5         Mergers, Consolidations and Sales of Assets.  Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any substantial part of its
assets (whether now owned or hereafter acquired) or any capital stock of any
Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person, except that (a) the Borrower may purchase and sell inventory in the
ordinary course of business and (b) the Borrower may enter into one or more
Asset Sales provided that the Net Cash Proceeds are paid over to Lender for
application against the Loans, first to the payment of interest and other
charges due thereunder, and thereafter, against the principal payments due under
the Loans in the inverse order of payment dates.
 
SECTION 6.6         Transactions with Affiliates.  Sell or transfer any property
or assets to, or purchase or acquire any property or assets of, or otherwise
engage in any other transactions with, any of its Affiliates, except that as
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower or any Subsidiary may engage in any of the foregoing transactions
in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties.
 
SECTION 6.7         Business of Borrower.  Engage at any time in any business or
business activity other than the business currently conducted by it and business
activities reasonably incidental thereto and, if Borrower is in violation of any
of the financial covenants set forth herein, further expand as to the
acquisition of any Acquired Practices relating to its current business.
 
SECTION 6.8         Total Funded Debt to EBITDA Ratio.  The Borrower shall not
permit the ratio of its Total Funded Debt to its EBITDA, measured at the end of
each fiscal quarter, calculated on a rolling four quarter basis, to be greater
than 2.00 to 1.00 through maturity of the Loans.
 
 
23

--------------------------------------------------------------------------------

 
 

 
SECTION 6.9
Intentionally Deleted.

 
SECTION 6.10       Acquisition of Dental Practices. The Borrower shall not
acquire an Acquired Practice without (i) prior written notification to Lender
and (ii) verification of Borrower’s current and proforma compliance with the
covenants set forth herein in such form and substance acceptable to Lender for
purposes of evidencing that any such acquisition will not have an adverse effect
on the Borrower or its ability to satisfy the financial covenants set forth
herein; provided, however, that with respect to acquisitions of Acquired
Practices for which the total compensation paid is less than $1,000,000 for any
single Acquired Practice and less than $2,000,000 in the aggregate for all
Acquired Practices acquired during any fiscal year, the Borrower shall not be
required to meet the requirements of clauses (i) or (ii) above.
 
SECTION 6.11       Total Fixed Charge Covenant Ratio.  Borrower shall not permit
the ratio of Operating Cash Flow to Total Fixed Charges, calculated for any
period set forth in the table below, to be less than the ratio set forth
opposite such date:
 
Period
Minimum Operating Cash Flow
to Total Fixed Charges
Nine months ending September 30, 2012
1.25 to 1.00
Twelve months ending December 31, 2012
1.15 to 1.00
Twelve months ending March 31, 2013
1.10 to 1.00
Twelve months ending June 30, 2013
1.05 to 1.00
Twelve months ending September 30, 2013
1.00 to 1.00
Twelve months ending December 31, 2013
1.00 to 1.00
Twelve months ending March 31, 2014 and twelve months ending each fiscal quarter
thereafter
1.05 to 1.00

 
SECTION 6.12       Change in Management.  Borrower shall not permit any Change
in Management.
 
ARTICLE VII  EVENTS OF DEFAULT
 
In case of the happening of any of the following events (“Events of Default”):
 
(a)           any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;
 
(b)           default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise and such default shall continue unremedied for a period of three (3)
Business Days;
 
 
24

--------------------------------------------------------------------------------

 
 
(c)           default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in (b) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;
 
(d)           default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Article V or in Article VI and such default shall continue unremedied for a
period of thirty (30) days after notice thereof from Lender to Borrower;
 
(e)           default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of thirty (30) days after notice
thereof from the Lender to the Borrower;
 
(f)           the Borrower or any Subsidiary shall (i) fail to pay any principal
or interest, regardless of amount, due in respect of any indebtedness, when and
as the same shall become due and payable, or (ii) fail to observe or perform any
other term, covenant, condition or agreement which would constitute a default
under any agreement or instrument evidencing or governing any such indebtedness
after the expiration of any applicable notice and grace periods, if any;
 
(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or a Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of the property or
assets of the Borrower or a Subsidiary or (iii) the winding-up or liquidation of
the Borrower or any Subsidiary; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
 
(h)           the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of the property or assets of the Borrower or any Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;
 
 
25

--------------------------------------------------------------------------------

 
 
(i)           one or more judgments for the payment of money in an aggregate
amount in excess of $100,000.00 shall be rendered against the Borrower, any
Subsidiary or any combination thereof (unless Lender receives evidence
demonstrating, to Lender’s satisfaction, that such judgment is fully insured),
subject to customary deductibles acceptable to Lender and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy, upon assets or properties of the Borrower or any Subsidiary to
enforce any such judgment;
 
(j)           a Reportable Event or Reportable Events, or a failure to make a
required payment (within the meaning of Section 412(n)(1)(A) of the Code), shall
have occurred with respect to any Plan or Plans that reasonably could be
expected to result in liability of the Borrower to the PBGC or to a Plan in an
aggregate amount exceeding $50,000.00 and, within 30 days after the reporting of
any such Reportable Event to the Lender or after the receipt by the Lender of
the statement required pursuant to Section 5.6, the Lender shall have notified
the Borrower in writing that (i) the Lender have made a determination that, on
the basis of such Reportable Event or Reportable Events or the failure to make a
required payment, there are reasonable grounds (A) for the termination of such
Plan or Plans by the PBGC, (B) for the appointment by the appropriate United
States District Court of a trustee to administer such Plan or Plans or (C) for
the imposition of a lien in favor of a Plan and (ii) as a result thereof an
Event of Default exists hereunder; or a trustee shall be appointed by a United
States District court to administer any such Plan or Plans; or the PBGC shall
institute proceedings to terminate any Plan or Plans;
 
(k)           there shall have occurred a Change in Management;
 
then, and in every such event and at any time thereafter during the continuance
of such event, the Lender may by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitment, (ii) declare the Loans then outstanding to be forthwith due and
payable, whereupon the principal of the Loans, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding;
and in any event with respect to the Borrower described in paragraph (g) or (h)
above, the Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding, and (iii) take such
other actions provided for in any of the other Loan Documents.
 
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE VIII  MISCELLANEOUS
 
SECTION 8.1         Notices.  Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed or sent by telex, graphic scanning or other telegraphic
communications equipment of the sending party, as follows:
 
(a)           if to the Borrower, to it at 1777 South Harrison Street, Suite
1400, Denver, Colorado 80210, Attention of Dennis Genty, Telecopy No.
303-691-0889, with a copy to Douglas Wright, Faegre Baker Daniels, 3200 Wells
Fargo Center, 1700 Lincoln Street, Denver, Colorado 80203.
 
(b)           if to the Lender, to it at 1675 Broadway, Suite 300, Denver,
Colorado  80202, Attention of Kirk Fronckiewicz, Telecopy No. 720-904-4515, with
a copy to Mark Oveson, Brownstein Hyatt & Farber, P.C. 410 17th  Street, 22nd
Floor, Denver, Colorado 80202, Telecopy No. 303-223-1111.
 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telex, graphic scanning or other telegraphic communications equipment of the
sender, or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 8.1 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 8.1.
 
SECTION 8.2         Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lender and shall survive the making by the Lender
of the Loan, and the execution and delivery to the Lender of the Note evidencing
such Loan, regardless of any investigation made by the Lender or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated.
 
SECTION 8.3         Binding Effect.  This Agreement shall become effective when
it shall have been executed by the Borrower and the Lender, and thereafter shall
be binding upon and inure to the benefit of the Borrower and the Lender and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior consent of the Lender .
 
SECTION 8.4         Successors and Assigns.
 
(a)           Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of the
Borrower or the Lender that are contained in this Agreement shall bind and inure
to the benefit of their respective successors and assigns.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loan at the time owing to it and the Note held
by it); provided, however, that Lender shall furnish notice to Borrower of any
such assignment no less than thirty (30) days in advance of making any such
assignment;
 

 
SECTION 8.5
Expenses; Indemnity.

 
(a)           The Borrower agrees to pay all out-of-pocket expenses incurred by
the Lender in connection with the preparation of this Agreement and the other
Loan Documents or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby
contemplated shall be consummated) or incurred by the Lender in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents to the extent Lender prevails or in connection with
the Loan made or the Note issued hereunder, including the fees and disbursements
of Brownstein Hyatt & Farber, P.C., counsel for the Lender, and, in connection
with any such amendment, modification or waiver or any such enforcement or
protection, the fees and disbursements of any other counsel for the Lender.  The
Borrower further agrees that it shall indemnify the Lender from and hold them
harmless against any documentary taxes, assessments or charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any of the other Loan Documents.
 
(b)           The Borrower agrees to indemnify the Lender and its directors,
officers, employees and agents (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the transactions contemplated thereby, (ii)
the use of the proceeds of the Loan or (iii) any claim, litigation,
investigation or proceeding by a third party relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of any Indemnitee.
 
(c)           The provisions of this Section 8.5 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loan, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Lender.  All amounts due under this Section 8.5
shall be payable on written demand therefor.
 
SECTION 8.6         Right of Setoff.  If an Event of Default shall have occurred
and be continuing Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by Lender to or for the credit or
the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement and other Loan Documents
held by Lender, irrespective of whether or not Lender shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be unmatured.  The rights of Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which Lender may
have.
 
 
28

--------------------------------------------------------------------------------

 
 
SECTION 8.7       Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
COLORADO.
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 8.8         Waivers; Amendment.
 
(a)           No failure or delay of the Lender in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
Lender hereunder and under the other Loan Documents are cumulative and exclusive
of any rights or remedies which they would otherwise have.  No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.  Each holder of any of the Notes shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not
such Note shall have been marked to indicate such amendment, modification,
waiver or consent.
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Lender.
 
SECTION 8.9         Interest Rate Limitation.  Notwithstanding anything herein
or in the Notes to the contrary, if at any time the applicable interest rate,
together with all fees and charges which are treated as interest under
applicable law (collectively the “Charges”), as provided for herein or in any
other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by Lender, shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by Lender in accordance with applicable law, the rate of interest
payable under the Note, together with all Charges payable to Lender, shall be
limited to the Maximum Rate.
 
SECTION 8.10       Entire Agreement.  This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof.  Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.
 
SECTION 8.11       Waiver of Jury Trial.  Each party hereto hereby waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any litigation directly or indirectly arising out of,
under or in connection with this Agreement or any of the other Loan
Documents.  Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement and the other Loan Documents, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 8.11.
 
 
30

--------------------------------------------------------------------------------

 
 
SECTION 8.12       Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
SECTION 8.13       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 8.3.
 
SECTION 8.14       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 

 
SECTION 8.15
Jurisdiction; Consent to Service of Process.

 
(a)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any Colorado State
court or Federal court of the United States of America sitting in Denver,
Colorado, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Colorado State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that Lender may otherwise have to bring any action or proceeding relating
to this Agreement or the other Loan Documents against the Borrower or its
properties in the courts of any jurisdiction.
 
(b)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this agreement or the other Loan Documents in any
Colorado State or Federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense or an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
 
31

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.
 

 
BIRNER DENTAL MANAGEMENT SERVICES, INC.
           
By:
/s/ Dennis N. Genty    
Title:
Chief Finanical Officer
           
KEYBANK NATIONAL ASSOCIATION
           
By:
     
Title:
   

 
 
32

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS


EXHIBIT A
Revolving Credit Note
EXHIBIT B
Term Loan Note
EXHIBIT C
Notice of Borrowing
EXHIBIT D
Compliance Certificate



 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Revolving Credit Note
 
 
A-1

--------------------------------------------------------------------------------

 
 
FIFTH AMENDED AND RESTATED REVOLVING CREDIT NOTE


$7,000,000
Denver, Colorado
 
June 29, 2012



FOR VALUE RECEIVED, the undersigned, BIRNER DENTAL MANAGEMENT SERVICES, INC., a
Colorado corporation ("Borrower"), whose address is 1777 South Harrison Street,
Suite 1400, Denver, Colorado  80210, promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION ("Lender"), at its office at 1675 Broadway, Suite 300,
Denver, Colorado 80202 (or at such other place as Lender shall designate in
writing), in lawful money of the United States of America, the principal sum of
Seven Million Dollars ($7,000,000) or so much thereof as may be advanced by
Lender and remain unpaid from time to time, pursuant to the terms of that
certain Third Amended and Restated Credit Agreement dated June 29, 2012, to
which the Borrower and Lender are parties (as the same may from time to time be
amended or supplemented, the "Credit Agreement"), together with interest on said
principal sum or such part thereof advanced by Lender, from the date of each
advance made by Lender (an "Advance") until repaid in full, at the rate and at
the times set forth in the Credit Agreement.  The loan evidenced by this Note is
a revolving loan, whereby the Borrower may borrow, repay and reborrow the
principal indebtedness evidenced hereby.
 
1.         Credit Agreement.  This Note (the "Note") is the Revolving Credit
Note referred to in the Credit Agreement and is entitled to the benefits
thereof.  The proceeds of this Note have been advanced for the uses specified in
the Credit Agreement.  Capitalized terms used herein, unless otherwise defined
herein, shall have the meanings given them in the Credit Agreement.
 
2.         Interest and Payments.  The outstanding principal balance of this
Note shall bear interest, from the date of each Advance made by Lender until
repaid in full, at the rate specified in the Credit Agreement, which interest
shall be due and payable, in arrears, as provided in the Credit Agreement.  Upon
the Revolving Credit Maturity Date or upon the earlier termination of the Credit
Agreement, the entire outstanding principal balance of this Note, together with
all accrued but unpaid interest thereon and all other sums due hereunder, shall
be due and payable in full.  The Borrower shall have the right to prepay the
outstanding principal balance of this Note, together with all accrued but unpaid
interest thereon and all other sums due hereunder, in full or in part, as set
forth in the Credit Agreement.  All payments of principal, interest and any
other sums on this Note due from the Borrower to Lender shall be made to Lender
in lawful money of the United States of America in the manner set forth in the
Credit Agreement.
 
3.         Application of Proceeds.  All payments hereunder by Borrower shall be
applied by Lender:
 
First, to the payment of all reimbursable expenses, liabilities and advances
made or incurred by Lender in connection herewith including reasonable attorneys
fees incurred in connection with any enforcement action taken with respect to
this Note;
 
 
A-2

--------------------------------------------------------------------------------

 
 
Second, to the payment of any other amounts due (other than principal and
interest) under this Note or the Credit Agreement;
 
Third, to the payment of all interest accrued and unpaid on the outstanding
indebtedness; and
 
Fourth, to the payment of the outstanding principal balance of the outstanding
indebtedness.
 
4.         Default.  Time is of the essence hereof.  The occurrence of any Event
of Default under the Credit Agreement shall be a default hereunder and, upon the
occurrence of any such default, the payment of all principal, interest and any
other sums due in accordance with the terms of this Note shall, at the option of
Lender, be accelerated and such principal, interest and other sums shall be
immediately due and payable without notice or demand, and Lender shall have the
option to foreclose or to require foreclosure of any or all liens and security
interests securing the payment hereof and/or to exercise any other rights and
remedies available to Lender hereunder or under the Credit Agreement.  From and
after an Event of Default, the outstanding principal balance shall accrue
interest at the Default Rate.
 
5.         Governing Law.  As additional consideration for the extension of
credit, Borrower understands and agrees that the loan evidenced by this Note is
made in the State of Colorado and the provisions hereof will be construed in
accordance with the laws of the State of Colorado.  The parties consent to the
personal jurisdiction of the courts and the venue specified in the Credit
Agreement.
 
6.         Maximum Interest.  The provisions of this Note are hereby expressly
limited so that in no event whatsoever, whether by reason of demand or
acceleration of the maturity of this Note or otherwise, shall the amount paid,
or agreed to be paid ("Interest"), to Lender for the use, forbearance or
retention of the money loaned hereunder exceed the maximum amount permissible
under applicable law.  If, from any circumstance whatsoever, performance or
fulfillment of any provision of this Note shall, at the time of performance or
fulfillment of such provision shall be due, exceed the limit for Interest
prescribed by law, then ipso facto the obligation to be performed or fulfilled
shall be reduced to such limit and if, from any circumstance whatsoever, Lender
shall ever receive anything of value deemed Interest by applicable law in excess
of the maximum lawful amount, an amount equal to any excessive Interest shall be
applied to the reduction of the principal (whether or not then due) or at the
option of Lender be paid over to the Borrower, and not to the payment of
Interest.
 
7.         Miscellaneous Provisions.
 
(a)           The Borrower hereby waives demand for payment, presentment for
payment, protest, notice of protest, notice of dishonor, notice of nonpayment,
notice of acceleration of maturity, diligence in taking any action to collect
sums owing hereunder and all duty or obligation of Lender to effect, protect,
perfect, retain or enforce any security for the payment of this Note or to
proceed against any collateral before otherwise enforcing this Note.
 
 
A-3

--------------------------------------------------------------------------------

 
 
(b)           This Note and each payment of principal and interest hereunder
shall be paid when due without deduction or setoff of any kind or nature or for
any costs whatsoever.
 
(c)           The Borrower agrees to reimburse Lender upon demand for all
reasonable out-of-pocket expenses, including, without limitation, reasonable
attorneys' fees and costs, incurred in connection with Lender's collection of
payments due from Borrower hereunder.
 
(d)           The Borrower agrees that Lender may from time to time extend the
maturity of this Note or the time any payment is due under this Note and may
accept further security or release security for the payment of this Note,
without in any way affecting any obligations of the Borrower to Lender.
 
(e)           This Fifth Amended and Restated Revolving Credit Note is given in
replacement of and substitution for, but not in repayment of, the Fourth Amended
and Restated Revolving Credit Note dated August ___, 2006 in the principal
amount of $7,000,000.
 
IN WITNESS WHEREOF, the Borrower has executed this Note to be effective as of
the day and year first-above written.
 

 
BIRNER DENTAL MANAGEMENT SERVICES, INC.,
  a Colorado corporation        
 
By:
/s/ Dennis N. Genty      
Dennis Genty, Chief Financial Officer
 

 
 
A-4

--------------------------------------------------------------------------------

 
 
EXHIBIT B
Term Loan Note


 
B-1

--------------------------------------------------------------------------------

 


TERM LOAN NOTE


$2,000,000
Denver, Colorado
 
June 29, 2012



FOR VALUE RECEIVED, the undersigned, BIRNER DENTAL MANAGEMENT SERVICES, INC., a
Colorado corporation ("Borrower"), whose address is 1777 South Harrison Street,
Suite 1400, Denver, Colorado  80210, promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION ("Lender"), at its office at 1675 Broadway, Suite 300,
Denver, Colorado 80202 (or at such other place as Lender shall designate in
writing), in lawful money of the United States of America, the principal sum of
Two Million Dollars ($2,000,000) or so much thereof as may be advanced by Lender
and remain unpaid from time to time, pursuant to the terms of that certain Third
Amended and Restated Credit Agreement dated June 29, 2012, to which the Borrower
and Lender are parties (as the same may from time to time be amended or
supplemented, the "Credit Agreement"), together with interest on said principal
sum or such part thereof advanced by Lender, from the date of each advance made
by Lender (an "Advance") until repaid in full, at the rate and at the times set
forth in the Credit Agreement.
 
1.         Credit Agreement.  This Note (the "Note") is the Term Loan Note
referred to in the Credit Agreement and is entitled to the benefits
thereof.  The proceeds of this Note have been advanced for the uses specified in
the Credit Agreement.  Capitalized terms used herein, unless otherwise defined
herein, shall have the meanings given them in the Credit Agreement.
 
2.         Interest and Payments.  The outstanding principal balance of this
Note shall bear interest, from the date of each Advance made by Lender until
repaid in full, at the rate specified in the Credit Agreement, which interest
shall be due and payable, in arrears, as provided in the Credit
Agreement.  Principal payments shall be due and payable as provided in the
Credit Agreement.  Upon the Term Loan Maturity Date or upon the earlier
termination of the Credit Agreement, the entire outstanding principal balance of
this Note, together with all accrued but unpaid interest thereon and all other
sums due hereunder, shall be due and payable in full.  The Borrower shall have
the right to prepay the outstanding principal balance of this Note, together
with all accrued but unpaid interest thereon and all other sums due hereunder,
in full or in part, as set forth in the Credit Agreement.  All payments of
principal, interest and any other sums on this Note due from the Borrower to
Lender shall be made to Lender in lawful money of the United States of America
in the manner set forth in the Credit Agreement.
 
3.         Application of Proceeds.  All payments hereunder by Borrower shall be
applied by Lender:
 
First, to the payment of all reimbursable expenses, liabilities and advances
made or incurred by Lender in connection herewith including reasonable attorneys
fees incurred in connection with any enforcement action taken with respect to
this Note;
 
 
B-2

--------------------------------------------------------------------------------

 
 
Second, to the payment of any other amounts due (other than principal and
interest) under this Note or the Credit Agreement;
 
Third, to the payment of all interest accrued and unpaid on the outstanding
indebtedness; and
 
Fourth, to the payment of the outstanding principal balance of the outstanding
indebtedness.
 
4.         Default.  Time is of the essence hereof.  The occurrence of any Event
of Default under the Credit Agreement shall be a default hereunder and, upon the
occurrence of any such default, the payment of all principal, interest and any
other sums due in accordance with the terms of this Note shall, at the option of
Lender, be accelerated and such principal, interest and other sums shall be
immediately due and payable without notice or demand, and Lender shall have the
option to foreclose or to require foreclosure of any or all liens and security
interests securing the payment hereof and/or to exercise any other rights and
remedies available to Lender hereunder or under the Credit Agreement.  From and
after an Event of Default, the outstanding principal balance shall accrue
interest at the Default Rate.
 
5.         Governing Law.  As additional consideration for the extension of
credit, Borrower understands and agrees that the loan evidenced by this Note is
made in the State of Colorado and the provisions hereof will be construed in
accordance with the laws of the State of Colorado.  The parties consent to the
personal jurisdiction of the courts and the venue specified in the Credit
Agreement.
 
6.         Maximum Interest.  The provisions of this Note are hereby expressly
limited so that in no event whatsoever, whether by reason of demand or
acceleration of the maturity of this Note or otherwise, shall the amount paid,
or agreed to be paid ("Interest"), to Lender for the use, forbearance or
retention of the money loaned hereunder exceed the maximum amount permissible
under applicable law.  If, from any circumstance whatsoever, performance or
fulfillment of any provision of this Note shall, at the time of performance or
fulfillment of such provision shall be due, exceed the limit for Interest
prescribed by law, then ipso facto the obligation to be performed or fulfilled
shall be reduced to such limit and if, from any circumstance whatsoever, Lender
shall ever receive anything of value deemed Interest by applicable law in excess
of the maximum lawful amount, an amount equal to any excessive Interest shall be
applied to the reduction of the principal (whether or not then due) or at the
option of Lender be paid over to the Borrower, and not to the payment of
Interest.
 
7.         Miscellaneous Provisions.
 
(a)           The Borrower hereby waives demand for payment, presentment for
payment, protest, notice of protest, notice of dishonor, notice of nonpayment,
notice of acceleration of maturity, diligence in taking any action to collect
sums owing hereunder and all duty or obligation of Lender to effect, protect,
perfect, retain or enforce any security for the payment of this Note or to
proceed against any collateral before otherwise enforcing this Note.
 
 
B-3

--------------------------------------------------------------------------------

 
 
(b)           This Note and each payment of principal and interest hereunder
shall be paid when due without deduction or setoff of any kind or nature or for
any costs whatsoever.
 
(c)           The Borrower agrees to reimburse Lender upon demand for all
reasonable out-of-pocket expenses, including, without limitation, reasonable
attorneys' fees and costs, incurred in connection with Lender's collection of
payments due from Borrower hereunder.
 
(d)           The Borrower agrees that Lender may from time to time extend the
maturity of this Note or the time any payment is due under this Note and may
accept further security or release security for the payment of this Note,
without in any way affecting any obligations of the Borrower to Lender.
 
IN WITNESS WHEREOF, the Borrower has executed this Note to be effective as of
the day and year first-above written.
 

 
BIRNER DENTAL MANAGEMENT SERVICES, INC.,
  a Colorado corporation        
 
By:
/s/ Dennis N. Genty      
Dennis Genty, Chief Financial Officer
 



 
B-4

--------------------------------------------------------------------------------

 
 
EXHIBIT C
Notice of Borrowing



NOTICE OF BORROWING
_______________, 20___


KEYBANK NATIONAL ASSOCIATION
1675 Broadway Suite 300
Denver, Colorado  80202



Re:
Third Amended and Restated Credit Agreement dated as of June 29, 2012 (as
amended, modified, supplemented, restated, or renewed from time to time, the
“Agreement”), between BIRNER DENTAL MANAGEMENT SERVICES, INC. (the “Company”),
and KEYBANK NATIONAL ASSOCIATION (the “Bank”).



Ladies and Gentlemen:


Reference is made to the Agreement.  Capitalized terms used in this Notice of
Borrowing without definition have the meanings specified in the Agreement.
 
Pursuant to Article II of the Agreement, notice is hereby given that the Company
desires that the Bank make a loan in the amount of $____________________ (the
“Requested Loan”). In connection with the Requested Loan, the Company hereby
certifies to the Bank that:
 
1.           Representations and Warranties.  All representations and warranties
of the Company contained in or made pursuant to the Loan Documents, including
those contained in the Agreement, are true and correct as of the date hereof and
shall be true and correct on the date of the Requested Loan, both before and
after giving effect to the Requested Loan, except to the extent such
representations and warranties expressly relate to an earlier date;
 
2.           No Default/Event of Default.  No Default or Event of Default exists
as of the date hereof or will result from the making of the Requested Loan;
 
3.           Preconditions to Loans.  The Borrower has satisfied all of the
preconditions to the making of the Requested Loan set forth in the Agreement and
the Loan Documents.
 
The proceeds of the Requested Loan should be funded in accordance with the
wiring instructions attached hereto as Schedule 1.  Please notify _____________
of the Company when the Bank has received a confirmation number for the wiring
of the proceeds of the Requested Loan.
 
 
C-1

--------------------------------------------------------------------------------

 
 

 
BIRNER DENTAL MANAGEMENT SERVICES, INC.,
  a Colorado corporation        
 
By:
/s/ Dennis N. Genty    
Its:
   

 
 
C-2

--------------------------------------------------------------------------------

 
 
EXHIBIT D
Compliance Certificate


Birner Dental Management Services, Inc.
COVENANT COMPLIANCE CERTIFICATE
As of ____________


The undersigned financial officer of Birner Dental Management Services, Inc.
hereby certifies that the following is a true and accurate calculation of the
Covenants as of the date specified above, determined in accordance with the
requirements of the Third Amended and Restated Credit Agreement dated June 29,
2012, between Birner Dental Management Services, Inc. (“Borrower”) and KeyBank
National Association (“Lender”).
 

       
Name:
   
 
Title:
     
Date:
   

 
Section 6.8
Total Funded Debt to EBITDA Ratio(Calculated on a rolling four quarters)



A. Funded Debt
$
   
B. EBITDA
$
   
Actual A / B
 
  
 
Required A / B
 
  2.00 to 1.00 or less



Section 6.10
Acquisition of Dental Practices:
(Y/N) ___________



A.  Adverse effect on ability to satisfy financial covenants:
(Y/N)___________(Attach calculations evidencing same)


Section 6.11
Total Fixed Charge Covenant Ratio (Calculated on a rolling four quarters)

 
 
A. Operating Cash Flow
$
   
B. Total Fixed Charges
$
   
Actual A / B
 
  
 
Required A / B
 
See table in Section 6.11


 
Section 6.12
Change in Management




 
A. 
No Change in Management

 
 
D-1

--------------------------------------------------------------------------------